Citation Nr: 0631868	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  03-21 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a chronic acquired 
renal disorder claimed as a right kidney stone.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from March 1983 to 
September 1990.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Baltimore, Maryland, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in January 2004.  In June 2004, the case was 
remanded for further development of the evidence.  

In April 2005, the Board denied the veteran's claim for 
service connection for a chronic acquired renal disorder, 
claimed as a right kidney stone.  The appellant appealed the 
Board's denial to the United States Court of Appeals for 
Veterans Claims (Court), and the Board's decision was 
vacated pursuant to a March 2006 Order, following an 
Appellee's Motion for Remand (Motion).  It was requested 
that the Court vacate the Board's April 2005 decision and 
remand the matter so that the Board could adequately address 
whether there was clear and unmistakable evidence that the 
veteran's kidney stones had preexisted service and, if so, 
whether there was clear and unmistakable evidence of 
aggravation during service.  The Court granted the Motion 
and remanded the case to the Board.


FINDINGS OF FACT

1.	At the time of his August 1982 examination prior to entry 
into service, an abnormality of the genitourinary system, 
indicated as a kidney stone, was noted.  The summary of 
defects and diagnoses included a kidney stone in December 
1980 or 1981.  

2.	At the time of his August 1982 examination prior to entry 
into service, the veteran himself indicated that then had or 
had previously had a kidney stone that he had passed in 
December 1981.  It is undebatable that the kidney stone 
disorder preexisted entry into active military service.

3.	During service the veteran had an episode of kidney stone 
in April 1988 and in September 1988, when recurrent 
nepholithiasis was assessed.  

4.	On examination for separation from active duty, no 
genitourinary system abnormality was found.  It is 
undebatable that the preexisting kidney stone disorder did 
not undergo a permanent increase in severity during service.

5.	A kidney stone has not been demonstrated subsequent to 
service and on examination by VA in February 2005 an 
examiner rendered a medical opinion that the veteran's 
ureteric stone disorder had existed prior to military 
service and there was no evidence that the condition was 
aggravated by military service.  


CONCLUSION OF LAW

Clear and unmistakable evidence reflects that kidney stones 
preexisted service and were clearly and unmistakably not 
aggravated thereby.  38 U.S.C.A. §§ 1111, 1153, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the Court held that a notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must 
accomplish the following: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Id.

In VCAA letters dated in February 2002 and June 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.306 (2005). 38 U.S.C.A. § 1111 (West 
2002) provides that, in adjudicating claims under these 
service connection principles, "every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment." This "presumption of soundness" can be 
rebutted, however, "where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service." Id. Until recently, the regulation implementing 38 
U.S.C.A. § 1111-38 C.F.R. § 3.304(b)-provided that the 
presumption could be rebutted by a finding that clear and 
unmistakable evidence showed that an injury or disease 
existed prior to service. However, GC ruled that 38 C.F.R. § 
3.304(b) was inconsistent with 38 U.S.C.A. § 1111 because 
the language and legislative history of that statute allowed 
the presumption to be rebutted only where clear and 
unmistakable evidence demonstrated both that the injury or 
disease existed before acceptance and enrollment and that 
the injury or disease was not aggravated by service. See 
VAOPGCPREC 3-2003 (July 16, 2003). This holding was 
reiterated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 
F.3d 1089 (2004), which explained the process by which 
claims involving the presumption of soundness are to be 
adjudicated:

Where no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry. The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service. The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition. 38 U.S.C. § 1153. If this burden is 
met, then the veteran is not entitled to service-connected 
benefits. However, if the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim is one for service connection. Id. at 1096.

In the present case, the evidence reflects that a 
preexisting kidney stone disorder was noted at entry. The 
veteran's August 1982 pre-enlistment examination report 
noted an abnormality of the genitourinary system in the 
clinical evaluation (#34), and referred to the abnormality 
as a kidney stone.  (It is noted that all evaluation boxes 
are additionally checked "normal", but that the G-U-system 
box is also checked "abnormal" with the kidney stone 
notation.)  In addition, in the summary of defects and 
diagnoses (#74), it was indicated that the veteran had had a 
kidney stone in December 1980 or 1981 (the report itself in 
unclear as the precise year)  In addition, in the 
contemporaneous report of medical history, the veteran 
indicated that he now had or had previously had a kidney 
stone. It was noted that medical records from the veteran's 
previous hospitalization at Prince Georges Hospital should 
be obtained.  

Thus, it appears that a prior history of kidney stones was 
noted at the time of the veteran's entry into service, and 
the presumption of soundness does not apply in this case. 
Thus, the question revolves around whether there was 
evidence of aggravation.  

Parenthetically, however, if it were determined that the 
presumption of soundness did apply, it is concluded that it 
is rebutted by clear and unmistakable evidence.  First, all 
evidence undebatably shows that there was an episode of 
kidney stones prior to service, thus clearly and 
unmistakably rebutting the first part of the presumption of 
soundness.  Second, while there were two isolated episodes 
of kidney stones during service, there has been no episode 
since.  Thus, it is undebatable that there was no permanent 
increase in severity of the preexisting kidney stone, 
rebutting the second part of the presumption of soundness.  
Clear and unmistakable evidence shows there was no 
aggravation of the disorder.  Turning now to a fuller 
discussion of the aggravation matter, the following is 
noted.

Review of the service medical records shows that the veteran 
was treated while on active duty on two occasions for 
complaints that were referable to kidney stones.  This 
treatment, rendered in April 1988 and September 1988, shows 
that the veteran had flank pain and that laboratory testing 
showed an abnormal density in the right pelvic region in 
April and a stone on the right in September.  On that latter 
date, the assessment was recurrent nephrolithiasis.  There 
were no further complaints or manifestations of kidney 
stones while the veteran was on active duty and on 
examination for separation from service clinical evaluation 
of the genitourinary system was normal.  At that time, the 
veteran again indicated that he had had kidney stones in his 
report of medical history.  

The veteran testified at a hearing before a Member of the 
Board in January 2004 at which time he indicated that he had 
occasional soreness in the area of his previous kidney 
stones.  He indicated that these were symptoms similar to 
his previous kidney stones and that his family physician had 
advised him to drink additional liquid.  It was asserted 
that, as a black male, he was not susceptible to developing 
kidney stones.  No treatment records of complaints or 
manifestations of kidney stones have been submitted.  

An examination was conducted by VA in February 2005.  The 
veteran's medical records were reviewed.  It was noted he 
had been recently seen in the Washington D.C. VAMC for right 
back pain, but there was no evidence of hematuria or urinary 
infection at that time and no evidence of kidney stone on X-
ray study at that time.  The back pain was believed to be of 
musculoskeletal in origin.  The examiner concluded that the 
veteran's right ureteric stone disorder had existed prior to 
his military service and had a recurrence of the stone in 
1988, while on active duty, but there is no evidence that 
the condition was aggravated by his military service.  It 
was believed that the episode during service was just 
another episode of recurrence of stone.  Therefore, in the 
opinion of the examiner, the veteran's ureteric stone was 
not connected to his military service.  

The evidence clearly shows that the veteran had a 
preexisting kidney stone disorder prior to his entry into 
active duty.  He had episodes of kidney stone while on 
active duty, but there is no evidence of an increase in 
disability during service and he has not had a clinically 
confirmed episode since his discharge.  Under these 
circumstances, as the overwhelming weight of the evidence is 
against a finding of aggravation of the preexisting kidney 
stone disorder during service, the claim must be denied.  

ORDER

Service connection for a chronic acquired renal disorder 
claimed as kidney stones is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


